Motion by appellant for reconsideration of his motion to dispense with printing, granted. On reconsideration, original motion granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.